FILED
                              NOT FOR PUBLICATION
                                                                            JUL 28 2021
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

                              FOR THE NINTH CIRCUIT

ANDRES SALMERON MORALES,                         No.    20-70700

                Petitioner,                      Agency No. A099-742-713

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                                Immigration Judge

                               Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Andres Salmeron Morales, a native and citizen of Mexico, petitions for

review of an immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a)

that he did not have a reasonable fear of persecution or torture in Mexico and thus

is not entitled to relief from his reinstated removal order. Our jurisdiction is


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review an IJ’s negative reasonable fear

determination for substantial evidence. Andrade-Garcia v. Lynch, 828 F.3d 829,

833 (9th Cir. 2016). We review de novo claims of due process violations in

immigration proceedings. Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We

deny in part and dismiss in part the petition for review.

      In his opening brief, Salmeron Morales states that he does not dispute that

perceived wealthy returnees from the United States are not a cognizable particular

social group. Thus, he has abandoned any challenge to the IJ’s dispositive

determination that he failed to establish membership in a cognizable particular

social group related to returnees from the United States. See Martinez-Serrano v.

INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (“Issues raised in a brief that are not

supported by argument are deemed abandoned.”). Substantial evidence supports

the IJ’s determination that Salmeron Morales otherwise failed to establish a

reasonable possibility of persecution in Mexico on account of a protected ground.

See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (an applicant “must provide

some evidence of [motive], direct or circumstantial”); Zetino v. Holder, 622 F.3d

1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”).




                                          2                                    20-70700
      Substantial evidence also supports the IJ’s determination that Salmeron

Morales failed to demonstrate a reasonable possibility of torture by or with the

consent or acquiescence of the government if returned to Mexico. See Andrade-

Garcia, 828 F.3d at 836-37 (no government acquiescence demonstrated).

      Salmeron Morales’s contentions that the IJ applied an improper legal

standard, failed to consider nexus to an imputed political opinion, ignored

evidence, or otherwise erred in his analysis fail. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error and prejudice to prevail on a due process

claim); see also Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (agency

need not write an exegesis on every contention).

      We lack jurisdiction to consider Salmeron Morales’s contentions that the

asylum officer failed to consider all facts and did not apply a correct legal standard.

See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks

jurisdiction to review claims not presented to the agency).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    20-70700